DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2021 has been entered.

 Claim Objections
Claim 1 is objected to because of the following informalities:  the text “a second portion of the bottom pedestal layer and a second portion of the bottom pedestal electrode” in lines 17-18 is suggested to be changed to “a second portion of the bottom pedestal layer” for clarity.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  the text “the bottom pedestal layer and top pedestal layer” in lines 14-15 is suggested to be changed to “the bottom pedestal layer and the top pedestal layer” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations of claim 24 are not described in the specification as originally filed and constitute new matter. For examination purposes, the limitation “a second portion of the bottom pedestal layer is in the first portion of the bilayer pedestal” of claim 24 is considered as a second portion of the bottom pedestal layer being in the second portion of the bilayer pedestal, as depicted in FIG. 18 of the instant application. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 21 and 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the barrier layer" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “a first portion of the bottom pedestal layer” in lines 6-7. It is not clear whether the limitation refers to “a first portion of the bottom pedestal layer” in line 16 of claim 1, upon which claim 1 depends. For examination purposes, the limitation is considered as referring to “a first portion of the bottom pedestal layer” in line 16 of claim 1.
Claim 4 recites the limitation “a second portion of the bottom pedestal layer” in line 8. It is not clear whether the limitation refers to “a second portion of the bottom pedestal layer” in line 17 of claim 1, upon which claim 1 depends. For examination purposes, the limitation is considered as referring to “a second portion of the bottom pedestal layer” in line 17 of claim 1.
Claim 30 recites the limitation “the bottom electrode consisting of a microstud layer” in lines 3-4. That is, the bottom electrode contains only the microstud layer, as recited by claim 30. However, claim 30 also recites “wherein the microstud layer, the bottom pedestal layer and the top pedestal layer are layers in the bottom electrode” in lines 17-18, which contradicts with the limitation “the bottom electrode consisting of a 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 31-33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Note that claim 32 is a dependent claim of itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For examination purposes, claims 31-33 are considered as dependent claims of claim 30.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 2019/0165258) in view of Bhosale (US 2018/0261759) and Li (US 2019/0214554).
Regarding claim 1, Peng discloses, in FIGS. 3-7 and in related text, a method for fabricating a bottom electrode for an integrated circuit device comprising: 
providing a first dielectric layer (140) over a substrate (110), the first dielectric layer having recess (O1) therein (see Peng, FIG. 3, [0009]-[0010], [0013]); 
forming a microstud layer (154, Cu) disposed completely within the recess of the dielectric and conforming to the recess (see Peng, FIG. 4, [0014]-[0015]), 
forming a bottom pedestal layer (160, Ta) disposed on a top surface of the microstud layer, 
forming a top pedestal layer (170, TiN) on a top surface of the bottom pedestal layer (see Peng, FIG. 5, [0016]); and 
forming a conductive element (180’, magnetic tunnel junction MTJ structure) of the integrated circuit device on a top surface of the bottom electrode,
wherein a second portion of the bottom pedestal layer and a second portion of the bottom pedestal layer is outside the recess, wherein the microstud layer, the bottom pedestal layer and the top pedestal layer are layers in the bottom electrode (see Peng, FIGS. 5-7, [0016]-[0018], [0029]).
Since Peng discloses a material (Ta) used for the bottom pedestal layer (160) and a material (Cu) used for the microstud layer (154) (see Peng, [0015]-[0016], [0029]. Note that these are the same bottom pedestal and microstud layer materials as described in the instant application; see page 15 of the specification of the instant application), Peng inherently discloses wherein a material used for the bottom pedestal layer has a lower electrochemical voltage than a material used for the microstud layer. See MPEP § 2112. See also W. M. Haynes, ed., CRC Handbook of Chemistry and 
Peng does not explicitly disclose wherein a first portion of the bottom pedestal layer is disposed in and conforms to the recess. 
Bhosale teaches wherein a first portion of the bottom pedestal layer (18) is disposed in and conforms to the recess (in dielectric layer 14) (see Bhosale, FIG. 1, [0027]). 
Peng and Bhosale are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peng with the features of Bhosale because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Peng to include wherein a first portion of the bottom pedestal layer is disposed in and conforms to the recess, as taught by Bhosale, in order to protect the conductor below from electromigration, moisture, oxidation, and the like (see Bhosale, [0029]). 
Peng discloses wherein the top pedestal (170’) and the 2conductive element (180’) are of pillar shapes (see Peng, FIG. 7). Peng does not explicitly disclose the limitation “wherein the top pedestal and the 2conductive element are conical sections” of claim 1.
However, the limitation is mere changes in shape and is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive In re Dailey, 357 F.2d 669, 149 USPQ 47. See MPEP § 2144.04.
Furthermore, Li teaches a bottom electrode (212) above the recess/opening of dielectric layer 238 and magnetic tunnel junction structure (216, 217, 220) are conical sections (see Li, FIGS. 2A-2B, [0036]-[0038], [0041]: bottom electrode and magnetic tunnel junction structure have circular cross section and sloped sidewall, thus are conical sections). Thus Li teaches wherein the top pedestal and the 2conductive element are conical sections. 
Peng and Li are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peng with the features of Li because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Peng to include wherein the top pedestal and the 2conductive element are conical sections, as taught by Li, because of the use of the angled etching process for removing sidewall re-deposition (see Li, [0038]).
Regarding claim 4, Peng in view of Bhosale and Li teaches the method of claim 1. 
Peng discloses depositing the microstud layer (154) (see Peng, FIG. 4, [0014]).
Bhosale teaches in a first portion of the recess (in dielectric layer 14), wherein a second, stepped portion of the recess is empty; depositing the bottom pedestal layer (18) over the microstud layer (12), wherein a first portion of the bottom pedestal layer is in the second portion of the recess (see Bhosale, FIG. 1, [0029]), with the same 
Bhosale teaches wherein a first portion of the bottom pedestal layer is a plug (see Bhosale, FIG. 1). Bhosale does not explicitly teaches a cylinder. 
However, the limitation is mere changes in shape and is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47. See MPEP § 2144.04.
Peng discloses a second portion of the bottom pedestal layer (160’) is part of bottom electrode above the recess (see Peng, FIG. 7). Since Li teaches the bottom electrode above the recess is of conical section, Li teaches wherein a second portion of the bottom pedestal layer is a conical section, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 21, Peng in view of Bhosale and Li teaches the method of claim 4.
Bhosale teaches after depositing the microstud layer in the recess, performing planarization process; after the planarization process, performing an anneal or an etching process to obtain the second, stepped portion of the recess (see Bhosale, FIG. 1, [0029]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 6, Peng in view of Bhosale and Li teaches the method of claim 1.

Regarding claim 7, Peng in view of Bhosale and Li teaches the method of claim 6.
Peng discloses wherein the memory cell is a Magnetoresistive random-access memory (MRAM) cell (see Peng, [0002], [0008]).
Regarding claim 8, Peng in view of Bhosale and Li teaches the method of claim 7. 
Peng discloses forming a bottom conductor (114) over the substrate; forming a first barrier layer (152) on the first dielectric layer (140) including in the recess (O1), wherein the microstud layer (154) is formed on top of the barrier layer (see Peng, FIG. 4, [0009]-[0010], [0014]); 
and forming a top conductor (190’) on top of a top surface of the conductive element (180’) (see Peng, FIG. 7, [0024], [0029]).
Regarding claim 9, Peng in view of Bhosale and Li teaches the method of claim 1. 
Peng discloses wherein the integrated circuit device is a Magnetoresistive random-access memory (MRAM) device (see Peng, [0008]).
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 2019/0165258) in view of Bhosale (US 2018/0261759) and Li (US 2019/0214554).
Regarding claim 22, Peng discloses, in FIGS. 3-7 and in related text, a method for fabricating a bottom electrode for an integrated circuit device comprising: 
providing a first dielectric layer (140) over a substrate (110), the first dielectric layer having recess (O1) therein (see Peng, FIG. 3, [0009]-[0010], [0013]); 
forming a bottom electrode, the bottom electrode consisting of a microstud layer (154, Cu)  disposed completely within the recess of the dielectric and conforming to the recess (see Peng, FIG. 4, [0014]-[0015]), 
a bottom pedestal layer (160, Ta) disposed on a top surface of the microstud layer and a top pedestal layer (170, TiN) on a top surface of the bottom pedestal (see Peng, FIG. 5, [0016]);
forming a conductive element (180’, magnetic tunnel junction MTJ structure) of the integrated circuit device on a top surface of the bottom electrode,
wherein a first portion of a bilayer pedestal consisting of the bottom pedestal layer and top pedestal layer (see Peng, FIGS. 5-7, [0016]-[0018], [0029]).
Since Peng discloses a material (Ta) used for the bottom pedestal layer (160) and a material (Cu) used for the microstud layer (154) (see Peng, [0015]-[0016], [0029]. Note that these are the same bottom pedestal and microstud layer materials as described in the instant application; see page 15 of the specification of the instant application), Peng inherently discloses wherein a material used for the bottom pedestal layer has a lower electrochemical voltage than a material used for the microstud layer. See MPEP § 2112. See also W. M. Haynes, ed., CRC Handbook of Chemistry and Physics, 97th Edition, 2017, pages 5-79, 5-81: Cu has an electrochemical voltage of 0.521; Ta has an electrochemical voltage of -0.6.

Bhosale teaches wherein a first portion of a bilayer pedestal (18) is disposed in and conforms to a shape of the recess formed in the first dielectric layer (14) (see Bhosale, FIG. 1, [0027]).
Peng and Bhosale are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peng with the features of Bhosale because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Peng to include wherein a first portion of a bilayer pedestal is disposed in and conforms to a shape of the recess formed in the first dielectric layer, as taught by Bhosale, in order to protect the conductor below from electromigration, moisture, oxidation, and the like (see Bhosale, [0029]).
Peng discloses a second portion of the bilayer pedestal and the conductive element are pillar shapes (see Peng, FIG. 7). Peng does not explicitly disclose the limitation “a second portion of the bilayer pedestal and the conductive element are conical sections” of claim 22.
However, the limitation is mere changes in shape and is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47. See MPEP § 2144.04.

Peng and Li are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peng with the features of Li because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Peng to include a second portion of the bilayer pedestal and the conductive element are conical sections, as taught by Li, because of the use of the angled etching process for removing sidewall re-deposition (see Li, [0038]).
Regarding claim 24, Peng in view of Bhosale and Li teaches the method of claim 22.
Bhosale teaches a first portion of the bottom pedestal layer (18) is within the recess in the dielectric layer (14) and a second portion of the bottom pedestal layer covers and extends beyond the recess, that is, the second portion of the bottom pedestal layer has a width dimension greater than any width dimension (width of the recess) of the first portion of the bottom pedestal layer (see Bhosale, FIG. 1). Thus Bhosale teaches wherein a first portion of the bottom pedestal layer is in the first portion .
Claims 30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 2019/0165258) in view of Bhosale (US 2018/0261759) and Li (US 2019/0214554).
Regarding claim 30, Peng discloses, in FIGS. 3-7 and in related text, a method for fabricating a bottom electrode for an integrated circuit device comprising: 
in a recess (O1) in a dielectric layer (140), forming a bottom electrode, the bottom electrode consisting of a microstud layer (154, Cu) disposed completely within the recess of the dielectric layer (see Peng, FIGS. 3-4, [0009]-[0015]); 
forming a bottom pedestal layer (160, Ta) disposed on a top surface of the microstud layer, and disposed over a top surface of the dielectric layer;
forming a top pedestal layer (170, TiN) on a top surface of the bottom pedestal layer, wherein a different material is selected for the top pedestal layer than the material user for the bottom pedestal layer (see Peng, FIG. 5, [0016]); and 
forming a conductive element (180’, magnetic tunnel junction MTJ structure) of the integrated circuit device on a top surface of the bottom electrode; 
wherein the microstud layer, the bottom pedestal layer and the top pedestal layer are layers in the bottom electrode (see Peng, FIGS. 5-7, [0016]-[0018], [0029]).

Peng does not explicitly disclose a microstud layer conforming to the recess and leaving a remainder portion of the recess empty of the microstud layer; a bottom pedestal layer completely filling the remainder portion of the recess.
Bhosale teaches a microstud layer (12) conforming to the recess (in dielectric layer 14) and leaving a remainder portion of the recess empty of the microstud layer; a bottom pedestal layer (18) completely filling the remainder portion of the recess (see Bhosale, FIG. 1, [0027]). 
Peng and Bhosale are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peng with the features of Bhosale because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Peng to include a microstud layer conforming to the recess and leaving a remainder portion of the recess empty of the 
Peng discloses wherein the top pedestal (170’) and the conductive element (180’) are pillar sections (see Peng, FIG. 7). Peng does not explicitly disclose the limitation “wherein the top pedestal and the conductive element are conical sections” of claim 30.
However, the limitation is mere changes in shape and is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47. See MPEP § 2144.04.
Furthermore, Li teaches a bottom electrode (212) above the recess/opening of dielectric layer 238 and magnetic tunnel junction structure (216, 217, 220) are conical sections (see Li, FIGS. 2A-2B, [0036]-[0038], [0041]: bottom electrode and magnetic tunnel junction structure have circular cross section and sloped sidewall, thus are conical sections). Thus Li teaches wherein the top pedestal and the conductive element are conical sections.
Peng and Li are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peng with the features of Li because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Peng to include wherein the top pedestal 
Regarding claim 32, Peng in view of Bhosale and Li teaches the method of claim 30.
Bhosale teaches wherein the remainder portion of the recess is formed by a planarization process followed or an etch leaving a stepped profile in the dielectric layer (see Bhosale, [0029]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 30.
Regarding claim 33, Peng in view of Bhosale and Li teaches the method of claim 30.
Bhosale teaches wherein a first portion of the bottom pedestal layer (18) is disposed on a top surface of the microstud layer (12) and completely fills the remainder portion of the recess and a second portion of the bottom pedestal layer is disposed over a top surface of the dielectric layer (14) and the second portion of the bottom pedestal has a width dimension greater than any width dimension of the first portion of the bottom pedestal (see Bhosale, FIG. 1, [0027]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 30.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action 
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and in independent form including all of the limitations of the base claim and any intervening claims.
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 2/14/2021 have been fully considered but they are not persuasive. 
In applicant’s remarks, page 10, applicant argues that the cited references do not teach the limitation “wherein the microstud layer, the bottom pedestal layer and the top pedestal layer are layers in the bottom electrode” of claim 1. Applicant argues that the bottom pedestal layer as taught by Bhosale is not a permanent structure.
In response, the Office notes that Bhosale is not replied upon in teaching the above limitation. Peng discloses the limitation. 
In applicant’s remarks, pages 10-11, applicant argues that the cited references do not teach the limitations of claims 4 and 11.
In response, the Office notes that Peng in view of Bhosale and Li teaches the limitations of claims 4 and 11. See discussion on rejections of claims 4 and 11 above.
In applicant’s remarks, page 22, applicant argues that Peng and Li do not teach or suggest the limitation “wherein a first portion of a bilayer pedestal consisting of the bottom pedestal layer and top pedestal layer is disposed in and conforms to a shape of the recess formed in the first dielectric layer and a second portion of the bilayer pedestal and the conductive element are conical sections” of claim 22.
In response, the Office notes that Peng discloses the limitation “wherein a first portion of a bilayer pedestal consisting of the bottom pedestal layer and top pedestal layer.” Bhosale teaches the limitation “wherein a first portion of a bilayer pedestal is disposed in and conforms to a shape of the recess formed in the first dielectric layer.” Peng and Li teaches the limitation “a second portion of the bilayer pedestal and the conductive element are conical sections.” See discussion on rejection of claim 22 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811